  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 1 of 18 PageID #:563



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


XF, LLC, an Illinois limited
liability company; A.
Lawrence Carroll and Regina
C. Rafferty, Individually, as
Executor of the Estate of
J. Robert Collins; and as
Successor Trustee of the J.
Robert Collins 2006 Trust,                       Case No. 20 C 4756

                     Plaintiffs,             Judge Harry D. Leinenweber

            v.

ACE American Insurance
Company,

                      Defendant.


                      MEMORANDUM OPINION AND ORDER

                               I.   BACKGROUND

     This is an insurance coverage dispute concerning two private

management liability insurance policies consecutively issued by

Defendant    Ace    American     Insurance     Co.    (“Ace”).      The   three

plaintiffs, XF, LLC, (formerly known as RCG Holdings, LLC); A.

Lawrence Carroll, (the holder of a power of attorney for J. Robert

Collins, the deceased manager of RCG Holdings); and Regina C.

Rafferty (the executor of Mr. Collins’ estate, and Secretary and

current Manager of XF, and Successor Trustee of the J. Robert

Collins 2006 Trust), are the defendants in a state court case

currently pending in Cook County. (Am. State Compl. ¶¶ 13–16, Not.
     Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 2 of 18 PageID #:564



of Removal, Ex. 6, Dkt. No. 1-6.) Plaintiffs contend that they are

insured under the 2017 and 2019 policy for any resulting damages

in the Cook County state court case. (Id. ¶ 1.) Specifically,

Plaintiffs argue coverage exists because the case involves two

separate claims, the first occurring during the term of the first

policy and the second occurring during the term of the second

policy. (Id. ¶¶ 7–10.) The Defendant denies coverage under the

second policy because it contends that both arise out of the same

lawsuit against the insured Defendants and therefore constitute a

single claim under the terms of the earlier issued policy. (Id. ¶¶

27–32.) The underlying lawsuit, Dreadnought Partners, LLC, et al.

v. A. Lawrence Carroll, et al., is currently pending in the Circuit

Court of Cook County Chancery Division, Case No. 2019 CH 12127.

(Id.    ¶    1.)   The    four   Plaintiffs     in   the    Dreadnought      case   are

Dreadnought Partners, LLC (a current member of XF), Shirley Smith

as Trustee of the Leslie Rosenthal 2012 Trust, Harriet Rosenthal,

and Arla Rosenthal. (Id. ¶ 9.)

       A     review      of   the   historical       background        clarifies    the

generational relationships of the parties and the stakes involved.

As    pled    in   the    Dreadnaught   complaint,         in   1988   two   commodity

brokerage firms, Rosenthal & Co. and Collins Commodities, merged

into Rosenthal Collins Group, LLC and became one of world’s leading

regulated Futures Commission Merchants. (State Compl. ¶ 43, Not.


                                        - 2 -
     Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 3 of 18 PageID #:565



of Removal, Ex. 4, Dkt. No. 1-4.) In 2012 the firm was reorganized

to    become    a   wholly    owned    subsidiary      of   RCG   Holdings,     LLC

(collectively, the “Company”) organized under Illinois law and

subject to the Company’s Operating Agreement. (Id. ¶¶ 44–45.) The

Company was co-managed by Leslie Rosenthal (“Rosenthal”) and J.

Robert Collins (“Collins”), heads of the respective firms that had

merged in 1988. (Id. ¶ 51.)

       Company membership was divided into two classes, A and C.

(Id. ¶ 46.) Class A controlled the operation of the company and

was split evenly between the two managers. Rosenthal owned half

through a 49% interest held in Dreadnought Partners, LLC and 1%

held by Rosenthal personally, and Collins owned half with 49% held

in Knot, LLC and 1% held by Collins personally. (Id. ¶ 48.) Class

C membership included Rosenthal’s widow Harriet and their children

and grandchildren, company employees, and investors. (Id. ¶ 49.)

Class C members also had a preference in distribution if the

company was to be liquidated. (Id. ¶ 59.)

       After Leslie Rosenthal’s death on September 16, 2017, Collins

became the sole manager. (Id. ¶ 52.) Around this same time, some

of the accounts fell on hard times, leaving the accounts of Leslie

Rosenthal’s Class A member account and Andrew Rosenthal’s Class C

member account millions of dollars underwater. (Id. ¶¶ 70–74.)

Collins, now sole manager, requested that some Rosenthal Class C


                                       - 3 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 4 of 18 PageID #:566



members and the Dreadnaught Partners, LLC Class A member, also a

Rosenthal company, to agree to “net-down” their accounts to offset

the negative accounts of the underwater Rosenthal member accounts.

(Id. ¶¶ 75–76, 83.) He proposed a 2017 Member Account Agreement

that would give him the authority to carry out the net-down. (Id.)

At the time, the Operating Agreement did not require a net-down to

be made by members of either class, nor did it require members

holding negative accounts to eliminate their negative balances.

(Id. ¶¶ 64–69.)

     As a result of the disinclination of the Rosenthal members

with positive balances to accept the proposed agreement, Collins

threatened to shut down the company if the members failed to go

along with the proposed agreement. (Id. ¶ 76.) Such an action would

jeopardize so-called “hot money” held in Class C member accounts

which was used to meet trading margin escrow requirements under

federal regulations in order to stay in business. (Id. ¶¶ 77–78.)

Further, a shut-down would destroy the value of the company’s

assets and subject the company to the claims of customers, lenders,

lessors, vendors, and regulators, and would render member accounts

valueless, and expose them to liability for some of the company’s

losses. (Id. ¶ 79.)

     Therefore,     on   December    13,    2017,   the   Rosenthal     Class C

members executed the Member Account Agreement. (Id. ¶ 80.) On


                                    - 4 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 5 of 18 PageID #:567



February 9, 2018 Collins exercised the discretion granted by the

Member Account Agreement and netted-down the accounts held in

Dreadnought        Partners,     LLC      and   other    Rosenthal     family    member

accounts. (Id. ¶ 86.) These accounts were reduced by a total of

$13,274,949.90. (Id. ¶¶ 88–90.) On or after February 13, 2018 the

assets of the company, including the name RCG Holdings, were sold.

(Id. ¶ 94.)

       On September 10, 2019, J. Robert Collins also passed away.

(Id.    ¶   41.)     Prior     to    Collins’      death,    A.     Lawrence    Carroll

(“Carroll”), a plaintiff in this proceeding (and defendant in the

Dreadnought case), began managing the company pursuant to a power

of attorney granted to him by Collins and executed prior to

Collins’ death. (Id. ¶ 32.)

       On   July    1,   2019,      the   original      Secretary    of   the   Company

resigned. (Id. ¶ 120.) Carroll engineered Plaintiff Regina C.

Rafferty’s (“Rafferty”) appointment to the office of Secretary of

the Company. On or around July 3, 2019, acting in his manager

capacity, Carroll also appointed the Raffety as successor trustee

of the J. Robert Collins 2006 Trust, which held Knot, LLC’s Class

A membership in the Company. (Id. ¶¶ 33–38.)

       On July 9, 2019, the company made an interim distribution of

$16,262,742.26 to the Collins Trust, Knot, LLC, and Dreadnought

LLC. (Id. 138–139.) The Dreadnought plaintiffs contend that the


                                           - 5 -
     Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 6 of 18 PageID #:568



forced net-down, the sale of company assets, and the interim

distribution were done in violation of the Operating Agreement and

Illinois law.

       In    apparent     preparation     for     the    interim      distribution,

Rafferty, in violation of the Operating Agreement and Illinois

law, caused the Class A memberships to be redistributed to the

detriment of the Dreadnought plaintiffs on July 3, 2019. (Id. ¶

130.) Post-redistribution, the amended Class A membership was

68.3% to the J. Robert Collins Trust, 13.4% to Knot, LLC, and 18.3%

to     Dreadnought       Partners,    LLC.      (Id.    ¶    132.)    Even       though

Dreadnought’s membership was reduced, Rafferty did not honor these

reduced percentages in making the interim distribution. (Id. ¶

147.) The       actual    distribution,      which     was   made    in   July    2019,

allocated $15.4 million to the Collins Trust and only $299,210.00

to Dreadnought. (Id. ¶ 144.)

       On October 5, 2019, Rafferty became Executor for Collins’

Estate. (Id. ¶ 42.) The Dreadnought lawsuit was filed on October

18, 2019. The original Complaint consisted of six counts: Count I

– Breach of Fiduciary Duty against Rafferty as Executor of the

Estate of Collins; Count II - Aiding and Abetting Breach of

Fiduciary Duty against Raffety and Carroll; Count III – Conversion

against Carroll and Rafferty; Count IV – Unjust Enrichment against

Rafferty as Executor and Rafferty as Successor Trustee of the


                                       - 6 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 7 of 18 PageID #:569



Collins   Trust;     Count    V    –       Fraudulent   Transfer    against   all

defendants;    and   Count    VI       –     Constructive   Fraud   against   all

defendants. (Id. ¶¶ 158–203.) The original complaint alleged two

separate wrongdoings: the net-down of the Dreadnought membership

accounts wrongfully carried out by Collins in 2018, and the July

2019 interim distribution made by Rafferty that shortchanged the

Dreadnought plaintiffs. These two actions were joined together in

the six counts. (Id.)

     The Dreadnought Complaint was amended on December 2, 2020,

reducing the case to two counts: Count I, against Rafferty as

executor of Collins Estate, and is based on the forced “net-down”

of the Dreadnought membership accounts, in violation of Collins’

fiduciary duty as manager; and Count II, against Carroll and

Rafferty, individually, and as successor trustee for the J. Robert

Colins 2006 Trust, and is based on breach of fiduciary duty for

making the wrongful distribution of Company assets to the Collins

Trust to the detriment of the Dreadnought plaintiffs. (Am. State

Compl., Letter to the Court, Ex. 1, Dkt. No. 24-1.) Ace has moved

to dismiss. (Dkt. No. 28.)

                     II.     THE POLICIES IN QUESTION

     Ace issued two claims-made and reported policies that are the

subject of this Motion: A Private Company Management Liability

Policy issued to RCG Holdings, LLC, for the period from May 31,


                                           - 7 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 8 of 18 PageID #:570



2017 to February 8, 2019, and a similar one issued to XF, LLC (The

successor to RCG Holdings), for the period from February 8, 2019

to February 8, 2020. (2017 Insurance Policy, Not. of Removal, Ex.

2, Dkt. No. 1-2; 2019 Insurance Policy, Not. of Removal, Ex. 3,

Dkt. No. 1-3.) The relevant insuring agreements and definitions

are the same for each policy, with two exceptions: the 2017 policy

had an “extended reporting period” endorsement which extended the

notice and reporting deadline to February 8, 2025, and the 2019

policy had a Prior Acts Exclusion for all claims arising prior to

February 8, 2019. The policies cover defense costs as well as

damages.

     Under the policies the relevant terms are defined as follows:

     Claim means:

     1. a written demand against the Insured for monetary
     damages,   or,   except   with   respect   to   Insuring
     Agreement B,   Employment   Practices  Liability,   non-
     monetary or injunctive relief;

     2. a civil proceeding against the Insured seeking
     monetary damages or non-monetary or injunctive relief,
     commenced by the service of a complaint or similar
     pleading;

     3. a criminal proceeding against the Insured commenced
     by a return of an indictment, information, or similar
     document, or receipt or filing of a notice of charges;

     4. an arbitration proceeding against the Insured seeking
     monetary damages or non-monetary or injunctive relief;

     5. a civil, administrative, or regulatory proceeding
     against the Insured commenced by the filing of a notice
     of charges, investigative order, or similar document; or

                                    - 8 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 9 of 18 PageID #:571




     6. a civil, administrative, or regulatory investigation
     against the Insured, commenced by the service upon or
     other receipt by the Insured of a written notice or
     subpoena from the investigating authority identifying
     the Insured as an individual against whom a civil,
     administrative or regulatory investigation or proceeding
     may be commenced;

     including any appeal therefrom. However, notwithstanding
     the foregoing, with respect to Insuring Agreement B,
     Employment Practices Liability, Claim shall not include
     a labor or grievance proceeding which is pursuant to a
     collective bargaining agreement.

(2017 Insurance Policy at 6; 2019 Insurance Policy at 6.) The

relevant portions and the term “Wrongful Act” are defined as:

     Wrongful Act means:

     1. With respect to Insuring Agreement A, Management
     Liability:   any    error,   misstatement,   misleading
     statement, act, omission, neglect, or breach of duty
     actually or allegedly committed or attempted by:

          a. any Insured Person in his or her capacity as
     such, or any matter claimed against any Insured Person
     solely by reason of his or her serving in such capacity,
     with respect to Insuring Agreement A1, Management
     Liability,   and   Insuring    Agreement   A2,   Company
     Reimbursement;

          b.   the  Company,   with   respect             to    Insuring
     Agreement A3, Company Liability; or

          c. any Outside Entity Insured Person in his or her
     capacity as such, or any matter claimed against any
     Outside Entity Insured Person solely by reason of his or
     her serving in such capacity, with respect to Insuring
     Agreement A4, Outside Entity Management Liability.
                              . . .

     The foregoing definitions shall apply equally to the
     singular and plural forms of the respective words.


                                    - 9 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 10 of 18 PageID #:572



(2017 Insurance Policy at 9–10; 2019 Insurance Policy at 9–10.)The

prior Acts Exclusion contained in the 2019 policy provides that

“The Insurer shall not be liable for Loss on account of any claim

. . . alleging, based upon, arising out of, or attributable to any

Wrongful   Act   committed,       attempted     or    allegedly    committed      or

attempted, in whole or in part, before 02/08/2019.” (2019 Insurance

Policy at 46.)

     Insurers offer two different approaches to determine coverage

when writing liability insurance: “claims-made” and “occurrence”

policies. The difference is the event that triggers coverage. An

occurrence policy’s coverage is triggered by the date of the event

or accident giving rise to the claim. The policy in force at the

time of the event or accident provides the coverage. In the case

of a claims-made policy, coverage is triggered by the date the

insured first becomes aware and notifies the insurance company of

the claim. The policy in force on the date of awareness and notice

provides coverage. If a claim-made policy contains a “prior acts”

date, this is what determines the extent of retroactive coverage.

Claims resulting from acts occurring before this date are not

covered,   i.e.,    for    the   2019     policy     acts   occurring   prior     to

February 8,    2019.      As   asserted    by   Ace    in   its   briefing,   this

provision is intended to prevent double coverage.




                                     - 10 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 11 of 18 PageID #:573



                                 III.        DISCUSSION

     Plaintiffs contend that the Dreadnought suit alleges two

separate wrongful acts committed by them. The first occurred in

December of 2017 when Collins allegedly forced the Dreadnought

Plaintiffs to agree to net-down their membership accounts and then

wrongfully executed the net-down in February 2018 in violation of

their fiduciary duties, Illinois law, and the Operating Agreement.

The second occurred in July of 2019 when Mr. Carroll and Ms.

Rafferty distributed substantial cash assets of XF to the Collins

Trust   at   the      expense    of    the    Dreadnought     Plaintiffs,       also    in

violation     of      their    fiduciary      duties,     Illinois     law,     and    the

Operating Agreement. Ace contends that both alleged wrongful acts

are pled in the same Dreadnought complaint, which, it insists,

constitutes       a   single    claim    under       as   defined    in   its   policy.

According to Ace, the policy definition of “claim” limits coverage

to wrongful acts that are alleged in a “civil proceeding” against

the Insured seeking monetary damages and commenced by the service

of a complaint.

     The     parties     agree    to    the     ground    rules     for   interpreting

insurance policies. Illinois courts interpret insurance contracts

pursuant     to    the   general      rules     of   contract     interpretation        by

ascertaining and giving effect to the intent of the parties as

expressed in the contract and, if unambiguous and does not offend


                                         - 11 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 12 of 18 PageID #:574



public policy, to apply as written. Netherlands Ins. Co. v. Phusion

Projects, Inc., 737 F. 3d 1174, 1177 (7th Cir. 2013). However,

both   the   policy   terms   and   the   allegations     in   the   underlying

Complaint are liberally construed in favor of the insured and any

doubts and ambiguities are resolved in favor of the insured and

against the insurer. Amerisure Mut. Ins. Co. v. Microplastics,

Inc., 622 F.3d 806, 811 (7th Cir. 2010). This is likewise true

when interpreting policy exclusions. State Farm Ins. Co. v. Moore,

103 Ill. App. 3d 250, 255-56 (1981).

       Ace asks the Court to interpret the prior acts exclusion in

the 2019 policy to defeat coverage under that policy for the

Dreadnought Count II which charges the wrongful distribution to

the Collins’ trust, even though the act occurred in July 2019,

during the term of the 2019 policy. Ace argues that the exclusion

was intended to prevent double coverage by excluding coverage in

areas normally covered under other policies. In support, Ace cites

Aetna Cas. & Sur. Co. v. Beautiful Signs, Inc., 146 Ill. App. 3d

434 (3rd Dist. 1986). Reliance on Beautiful Signs, however, is

misplaced. The insurer in that case, Aetna, insured an employer of

an employee who was killed while at work on the property of a third

party. Id. at 435. The employee’s estate sued the third party for

wrongful death. Id. The third party sought to bring in the employer

seeking contribution. Id. Aetna declined coverage for contribution


                                    - 12 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 13 of 18 PageID #:575



based on an exclusion in its policy for death or bodily injury to

its employees. Id. at 436. The Illinois Appellate Court held the

exclusion to be applicable because any contribution sought from

the employer on account of the death or bodily injury of an

employee was clearly covered by the exclusion. Id. The Illinois

Appellate Court pointed out that the purpose of the exclusion was

to prevent double coverage on the part of the employer because he

was liable for his employee’s death under the state worker’s

compensation    laws.    Id.   Requiring     the   employer’s    insurance        to

contribute to payment for the employee’s death in addition to the

payment of worker’s compensation benefits would constitute double

coverage which the exclusion was intended to avoid. Id.

     This case is different. The prior acts exclusion is, as

explained by Ace, to prevent double coverage. In this case, the

double coverage danger is created by the eight-year extended

reporting date contained in the 2017 policy. But the danger is

immediately remedied by the prior acts exclusion contained in the

2019 policy. To illustrate, suppose the insured commits some

wrongdoing in 2018 within the coverage of the 2017 policy but a

claim is not made until 2020. Without the prior acts exclusion in

the 2019 policy, the insured would be covered under both policies

and there would be double coverage. But that danger does not exist

in this suit.


                                    - 13 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 14 of 18 PageID #:576



     Plaintiffs are asking to be covered by the 2017 policy for an

act that occurred and was reported during that policy period. They

are also asking to be covered by the 2019 policy for acts that

occurred and reported during the period that the 2019 policy was

in effect. The Amended Complaint clearly meets the policy reporting

requirement. Plaintiffs are not demanding that the 2017 policy

applies to the 2019 claim, so they are not seeking double coverage.

They are seeking to be covered by the 2017 policy for the 2017

alleged wrongdoing and seeking coverage from the 2019 policy for

the 2019 alleged wrongdoing. The obvious problem to which Ace is

addressing is not double coverage but increased policy limits. If

the claims are covered by separate policies, the policy limits of

each would be applicable to the specific covered claim. This is

not double coverage but separate coverage.

     Ace also cites Market Street Bancshares, Inc. v. Federal

Insurance Co., 962 F.3d 947 (7th Cir. 2020). This case was brought

against   an    insurer    pursuant      to    a   claims-made    professional

liability insurance policy seeking to recover losses, including

defense   costs,    incurred     in    defending     an   underlying    lawsuit

alleging breach of contract and breach of fiduciary duty. Id. at

949. The lawsuit was filed more than ten years prior, long before

the issuance of the policy in question. Id. at 950. The suit was

bifurcated and was initially considered on a motion for summary


                                      - 14 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 15 of 18 PageID #:577



judgment on the liability issue which ended in favor of the

plaintiff prior to the issuance of the policy in question. Id.

Later the issue of damages was tried, which was after the issuance

of the policy in question. Id. at 950–51. The insurer denied

coverage for the damage phase arguing that, under the terms of its

policy, the claim consisted of the lawsuit which had been filed

well before its claims-made policy was issued. Id. at 951. The

insured contended that the damage phase was a new claim and

therefore was covered. Id.          The Seventh Circuit sided with the

insurer and affirmed the grant of summary judgment in its favor.

Id. at 955. The court held that a lawsuit consists of both

liability and damages, and therefore could not be separated under

the terms of the policy. Id. This makes sense: a suit for damages

includes both the issue of liability as well as the issue of

damages. Id. However here we have a different situation: a suit

for two separate claims that each includes the issue of liability

and the issue of damages.

     A provision of its policies not cited by Ace is the Prior or

Pending Proceeding exclusion contained in the 2019 policy. It

reads:

     I. Prior or Pending Proceeding

     alleging, based upon, arising out of, or attributable
     to:



                                    - 15 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 16 of 18 PageID #:578



       1. any prior or pending litigation or administrative
       or regulatory proceeding filed on or before the
       prior or pending proceeding date shown in Item 5 of
       the Declarations, or the same or substantially the
       same Wrongful Act, fact, circumstance, or situation
       underlying or alleged therein; or

       2. any other Wrongful Act whenever occurring which,
       together with a Wrongful Act underlying or alleged in
       such prior or pending proceeding, would constitute
       Interrelated Wrongful Acts.

(2019 Insurance Policy at 12.) Interrelated wrongful is defined

as:

       Interrelated Wrongful Acts means all Wrongful Acts
       that have as a common nexus any fact, circumstance,
       situation, event, transaction, cause or series of
       related facts, circumstances, situations, events,
       transactions or causes.

(Id. at 7.) Common nexus is generally understood to mean that the

claims arise from common facts and circumstances that are seen

from   a   side-by-side    review.    Cushman    &   Wakefield    v.   Illinois

National Ins. Co., 2018 WL 1898339 at *17 (N.D. Ill. April 20,

2018). Here the only commonality immediately apparent to this Court

is the fact that Collins’ interests benefited from both alleged

fiduciary violations. Whether this provision applies, how it would

be interpreted, or whether it is ambiguous if it does, is waived

as it was not raised by Ace.

       Two other matters raised by Ace in its Motion are whether the

requested indemnity is premature as that the Dreadnought case has

not concluded, and whether Ace has violated 215 ILL. COMP. STAT.


                                     - 16 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 17 of 18 PageID #:579



5/155 (bad faith refusal to reimburse defense costs and acknowledge

coverage).

     Ace first argues the current case has been prematurely brought

before this Court as there has been no judgment as to damages in

the underlying action. However, an insured is not prohibited from

maintaining a declaratory judgment to determine indemnity rights

unless the suit would require factual findings relevant to the

underlying lawsuit, as this could subject a party to possible

collateral estoppel. Bonnie Owen Realty, Inc. v. The Cincinnati

Ins. Co., 283 Ill. App. 3d 812, 818–19 (Ill. App. Ct. 1996).

     Ace   acknowledges     its   agreement     to   indemnify    Carroll    and

Rafferty for all amounts they are legally obligated to pay. (See

Ace Mem. at 3, Dkt. No. 29.) Whether Ace is obligated to pay

anything, of course, is dependent on the outcome of the Dreadnought

litigation. The main issue in this case is whether Count II is to

be covered by the 2019 policy or the 2017 policy. This issue does

not appear to be relevant to any issue in the Dreadnought case.

The issue in Dreadnought, obviously, is whether Collins and/or

Rafferty was guilty of breach of fiduciary duty. If the Collins’

estate and Rafferty win, Ace will of course have no occasion to

indemnify the estate. Therefore, there is no overlap between the

two cases.




                                    - 17 -
  Case: 1:20-cv-04756 Document #: 34 Filed: 09/10/21 Page 18 of 18 PageID #:580



     Ace also seeks to have the Plaintiffs’ claim for violation of

Section 155 dismissed. However, there is an issue of fact whether

Ace’s conduct was vexatious, which is highly factual and not

subject to a dismissal on motion.

                              IV.    CONCLUSION

     For the reasons stated herein, Ace American’s Motion to

Dismiss is denied.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 9/10/2021




                                    - 18 -
